This is a controversy between the Town of Palm Beach and the appellant over the control of a dock located on the waters of Lake Worth or Lake Worth Inlet. The Town filed its bill of complaint praying that appellant be enjoined from interfering with a certain highway known as Ocean Boulevard, particularly that portion of said highway where it intercepts Lake Worth Inlet and approaches the dock.
Appellant as defendant answered the bill in which he *Page 733 
denied some of the material allegations and attempted to explain away others. A motion to strike portions of the answer was denied, appellant filed a counter claim to which there was an answer and on the issues thus made, testimony was taken and a judgment for the complainant resulted. That judgment is here for review.
Five questions are argued but they are all very academic. They go to the power of the county commissioners to lay out or change the highway, what is comprehended in the phrase 'to the new Inlet," whether or not the law of practical location is applicable, and whether or not a riparian owner may secure relief by bill in equity or injunction against one encroaching on his water front.
All of these questions were answered by the chancellor against appellant after he had taken testimony and made a thorough examination of the issues. He was thoroughly familiar with the locus in quo and the witnesses and every material issue turns on the interpretation of the evidence. We could write a lenthy dissertation on the questions raised but cannot see that it would serve any useful purpose and we find no ground whatever that would warrant a reversal of the chancellor.
His judgment is therefore affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 734